Citation Nr: 1440699	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO. 09-04 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent from August 28, 2007 to June 9, 2008 and from December 1, 2008 forward for a left wrist disability, to include a nonunited left scaphoid fracture with aseptic necrosis and degenerative changes.

2. Entitlement to an initial rating in excess of 10 percent prior to August 28, 2007, and in excess of 30 percent from August 28, 2007 forward for a left foot disability, to include left first metatarsal phalangeal joint degenerative joint disease (DDD).

3. Entitlement to an initial compensable rating for a service-connected left wrist residual scar.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to January 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2007 and January 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

By way of background, the RO granted service connection for a left wrist disability and a left foot disability in its March 2007 rating decision. Within the applicable one year period the Veteran submitted an August 2007 statement requesting review of the March 2007 rating decision with respect to the rating assigned to his left foot disability, and stating that he was filing a new claim for an increased rating for his left wrist disability. This statement constituted a notice of disagreement as to the initial disability rating for the left foot disability, as when read broadly it expressed dissatisfaction with the assigned rating, and therefore the claim is for an increased initial rating. See 38 C.F.R. § 20.201. However, the Veteran specifically stated he was filing a new claim for an increased rating for the left wrist. As the Veteran distinguished between the two types of claims, the Board finds the RO properly treated the August 2007 statement as a new increased rating claim for the left wrist disability. Thus, the rating period on appeal for the left foot disability dates from the September 2006 grant of service connection, while the period on appeal for the left wrist disability dates from the August 2007 statement.

The RO granted an increased ratings of 20 percent in January 2008 and 30 percent in a May 2009 supplemental statement of the case for the Veteran's left foot disability, and an increased rating of 40 percent in January 2008 for the Veteran's left wrist disability, all of which were effective August 28, 2007. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id.

Concerning the Veteran's increased rating claim for the left wrist disability, the Veteran was granted a temporary total rating from June 9, 2008 to December 1, 2008. See 38 C.F.R. § 4.130. As the Veteran was rated at 100 percent for that period, and therefore a higher rating is not available, the Board will only address the periods from August 28, 2007 to June 9, 2008 and from December 1, 2008 forward. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran submitted an application for TDIU in December 2012. However, in a subsequent November 2013 report of contact, the Veteran indicated he was withdrawing his claim of entitlement to TDIU. Since that point the Veteran has not filed a new claim, nor submitted further evidence of unemployability. Therefore, the issue of TDIU has not been raised by the record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of an initial compensable rating for a service-connected left wrist scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From August 28, 2007 to June 9, 2008 and from December 1, 2008 forward, the Veteran's left wrist disability was manifested by pain on movement, weakness, fatigability and limitation of motion; but not by unfavorable or extremely unfavorable ankylosis.

2. Prior to August 28, 2007, the Veteran's left foot disability was manifested by limitation of motion, pain, antalgic gait, limitations on walking and standing, stiffness, weakness and tenderness, resulting in a severe foot injury; but not by actual loss of use of the left foot, bilateral pes planus, or bilateral pes cavus.

3. From August 28, 2007 forward, the Veteran's left foot disability was manifested by severe pain, limitation of motion, weakness, stiffness, antalgic gait, limitations on walking and standing resulting in severe foot injury; but not by actual loss of use of the left foot, bilateral pes planus, or bilateral pes cavus.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 40 percent from August 28, 2007 to June 9, 2008 and from December 1, 2008 forward for a left wrist disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214 (2013).

2. The criteria for an initial rating of 30 percent, but no higher, prior to August 28, 2007 for a left foot disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).

3. The criteria for an increased rating in excess of 30 percent from August 28, 2007 forward for a left foot disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5284 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the increased rating claim for the left wrist disability, VA issued a VCAA letter in September 2007, prior to the initial unfavorable adjudication in January 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the increased rating claim for the left foot disability, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified private treatment records have been obtained and associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in November 2006, October 2007, and April 2009. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for a left wrist and left foot disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings for his service-connected left wrist and left foot disabilities. The Board will address the left wrist first, followed by the left foot disability, applying the legal framework outlined above.

A. Left Wrist Disability

The Veteran contends that he is entitled to a disability rating in excess of 40 percent from August 28, 2007 to June 9, 2008 and from December 1, 2008 forward. As the Veteran's symptomatology is substantially the same during both periods and the rating percentage at issue is the same for both periods, the Board will address both periods together.

For the periods from August 28, 2007 to June 9, 2008 and from December 1, 2008 forward, the Veteran's left wrist disability has been rated as 40 percent disabling under Diagnostic Code 5214, for ankylosis of the wrist. Musculoskeletal impairment of the wrist, including limitation of motion, is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5214-5215. Different ratings are available for the dominant (major) and non-dominant (minor) side. Here, the Veteran is left-hand dominant. As such, the ratings for the major side must be considered.

Under Diagnostic Code 5214, a 40 percent rating is warranted for ankylosis of the major wrist in any position other than favorable. 38 C.F.R. § 4.71a, Diagnostic Code 5214. A 50 percent rating is warranted for unfavorable ankylosis of the major wrist in any degree of palmar flexion or with ulnar or radial deviation. Id. Extremely unfavorable ankylosis is rated as loss of use of the hand under Diagnostic Code 5125. 38 C.F.R. § 4.71a, Diagnostic Code 5214, Note.

For the periods from August 28, 2007 to June 9, 2008 and from December 1, 2008 forward, the preponderance of the evidence is against a finding that a disability rating in except of 40 percent is warranted. The Veteran has complained of pain on movement, weakness, fatigability and limitation of motion, all of which he is competent to report. Jandreau, 492 F.3d 1372. The Veteran has not indicated that he suffers from ankylosis or that he is unable to move his wrist in any direction.

Turning to the medical evidence, the Veteran was provided with VA examinations in October 2007 and April 2009. Neither examiner noted there to be unfavorable ankylosis of the left wrist, and indeed both examiners noted that the Veteran was able to move his wrist on examination, if only to a small degree. For VA purposes ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). Thus, the fact that both examiners noted that the Veteran could move his wrist means that the wrist is not ankylosed. The VA and private treatment records associated with the claims file are silent for any notation concerning ankylosis of any type. As there is no lay or medical evidence showing that the Veteran suffers from unfavorable or extremely unfavorable ankylosis of the left wrist, a higher rating for the Veteran's left wrist disability is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5214 & Note.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. There is no medical evidence of any nonunion of the radius and ulna with a false flail joint. 38 C.F.R. § 4.71a, Diagnostic Code 5210. There is additionally no evidence of limitation of motion of the forearm or elbow, ankylosis of the elbow, or impairment of the flail joint of the elbow. 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5209. 

The Veteran's representative contends that a separate compensable rating for arthritis is warranted for the Veteran's left wrist disability during the periods at issue. However, the Veteran's limitation of motion and pain on motion were specifically considered in the grating of a 40 percent rating for ankylosis of the wrist. As limitation of motion and pain on motion are directly contemplated by the current 40 percent rating for these periods, to assign an additional compensable rating for degenerative arthritis based on these factors would constitute pyramiding. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262. Therefore, an additional compensable rating for arthritis is not warranted.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has complained of pain, weakness, fatigability and limitation of motion. Both VA examiners also found pain, weakness and limitation of motion to be present, with the April 2009 examiner finding there to be significant pain, weakness, and fatigability. The April 2009 examiner further indicated that the wrist was extremely limited in capacity due to these factors. However, the Board finds that the additional functional impairment due to these factors, particularly with respect to limitation of motion, is already fully contemplated by the 40 percent rating currently assigned based on ankylosis of the major wrist. While the Veteran has not been found to suffer from ankylosis, the additional limitation of motion caused by factors such as pain, weakness and fatigue warranted the current 40 percent rating. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current rating. 38 C.F.R. § 4.59.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an increased rating in excess of 40 percent for the Veteran's left wrist disability for the periods from August 28, 2007 to June 9, 2008 and from December 1, 2008 forward. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the periods on appeal. Any further increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Left Foot Disability

The Veteran contends that he is entitled to an initial rating in excess of 10 percent prior to August 28, 2007 and in excess of 30 percent from August 28, 2007 forward for his service-connected left foot disability. The Board will first address the period prior to August 28, 2007

For the period prior to August 28, 2007, the Veteran's left foot disability was assigned a 10 percent rating by analogy to Diagnostic Code 5171, covering amputation of the great toe. 38 C.F.R. § 4.71a, Diagnostic Code 5171. Under Diagnostic Code 5171, a 10 percent rating is warranted for amputation of the great toe without metatarsal involvement. Id. A 30 percent rating is warranted for amputation of the great toe with removal of the metatarsal head. Id.

The Veteran has complained of pain, limitation of motion, difficulty walking and standing, tenderness and stiffness. Jandreau, 492 F.3d 1372. However, there is no medical evidence indicating that the Veteran's disability is characterized by removal of the metatarsal head. As such, the Board finds that an increased rating of 30 percent based on Diagnostic Code 5171 is not warranted in this case.

However, the Board does find that a higher rating under a different Diagnostic Code, specifically Diagnostic Code 5284 for other injuries of the foot, for the period prior to August 28, 2007 is warranted. As stated above, the Veteran has repeatedly stated that his left foot disability is characterized by pain, limitation of motion, difficulty walking and standing, tenderness and stiffness. The medical evidence from this period consists of VA and private treatment records. These records reflect numerous notations regarding an antalgic gait, the use of a cane, decreased range of motion of the left toe, and tenderness of the left toe. Specifically, an antalgic gait or limp was noted in October 2006, November 2006, December 2006 and March 2007. The October 2006 medical record reflects the presence of moderate to severe osteoarthritis, and the November and December 2006 treatment records reflect limited and significantly limited ranges of motion, respectively. 

While the Board notes that the Veteran's antalgic gait and use of a cane have also been attributed to nonservice-connected back pain, the records often attribute his gait and use of walking aids to both his low back and left foot disabilities. As the Board cannot distinguish whether the Veteran's antalgic gait or use of a cane is solely attributable to the low back or foot disabilities, they are attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998). Based on this lay and medical evidence, and resolving all doubt regarding the degree of disability in favor of the Veteran, the Board finds that the Veteran's overall disability picture prior to August 28, 2007 more nearly approximates the severity contemplated by a 30 percent rating for a severe foot injury. 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5284.

A rating in excess of 30 percent for the Veteran's left foot disability for the period prior to August 28, 2007 is not warranted. While the Veteran testified to a variety of symptoms, the Veteran at no point indicated that these symptoms had resulted in the actual loss of use of his left foot. Further, the medical evidence from this period contains no indications that the Veteran had at any point lost the use of his left foot, or that his symptoms had effectively resulted in the loss of use of his left foot. As there is no medical or lay evidence indicating that the Veteran's disability is characterized by the actual loss of use of his left foot, a 40 percent rating for a foot injury is not warranted in this case. 38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.

No other additional higher or alternative ratings under different Diagnostic Codes, other than that granted herein, can be applied for the period prior to August 28, 2007. Prior to August 28, 2007, there is no medical evidence reflecting the presence of bilateral pes planus or pes cavus. 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277. The Veteran's representative contends that a separate compensable rating for arthritis is warranted for the Veteran's left foot disability during the period currently at issue. However, the Veteran's limitation of motion and pain on motion were specifically considered in the grating of a 30 percent rating for a severe foot injury herein. As limitation of motion and pain on motion are contemplated by and served as the basis for the grant of a 30 percent rating for this period, to assign an additional compensable rating for degenerative arthritis based on these factors would constitute pyramiding. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262. Therefore, an additional compensable rating for arthritis is not warranted.

In evaluating the Veteran's level of disability for the period prior to August 28, 2007, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. During this period, the Veteran complained of limitation of motion and pain on movement, which he is competent to report. Jandreau, 492 F.3d 1372. Medical records also reflect the presence of limitation of motion in the left great toe, as well as complaints of pain. However, these factors, and their resulting functional limitation, are fully contemplated by the 30 percent rating for a severe foot injury granted above. 38 C.F.R. §§ 4.40, 4.45, 4.59.

For the period from August 28, 2007 forward, the Veteran's left foot disability is assigned a 30 rating under Diagnostic Code 5010. Diagnostic Code 5010 states that traumatic arthritis established by x-ray findings will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5003. In turn, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. As such, the Veteran's low back disability has been rated by analogy to Diagnostic Code 5284, covering severe foot injuries.

Under Diagnostic Code 5284, a 30 percent rating is warranted for severe foot injuries, not otherwise encompassed by the Rating Schedule. 38 C.F.R. § 4.71a, Diagnostic Code 5284. A 40 percent rating is warranted for actual loss of use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.

For the period from August 28, 2007 forward, the preponderance of the evidence is against a finding that the Veteran's left foot disability more nearly approximates the level of severity contemplated by a 40 percent rating for loss of use of the foot. The Veteran has, at different times, complained of pain, weakness, and a limited ability to stand and walk, all of which he is competent to report. Jandreau, 492 F.3d 1372. However, the Veteran has not indicated that he is unable to use his foot. 

Turning to the medical evidence, the Veteran was provided with VA examinations in October 2007 and April 2009. While both examiners noted pain on movement, an antalgic gait, and limitations with respect to walking and standing, neither of the examiners indicated that the Veteran's current state of disability was of the same severity as having lost actual use of his foot, or that the Veteran had in fact lost actual use of his foot. VA and private treatment records for the period at issue are silent for any indication that the Veteran's disability is characterized by actual loss of his left foot, or any indication that functional loss has rendered it effectively unusable. As there is no lay or medical evidence indicating that the Veteran's disability is characterized by actual loss of use of his left foot, and therefore the preponderance of the evidence is against a finding that the Veteran's disability picture more nearly approximates the level of severity contemplated by a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.

No additional higher or alternative ratings under different Diagnostic Codes for the period from August 28, 2007 forward can be applied in this case. There is no medical evidence of any impairment of a bilateral foot disability, specifically pes cavus or pes planus. 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278. The Veteran's representative contends that a separate compensable rating for arthritis is warranted for the Veteran's left foot disability during the period currently at issue. However, the Veteran's current limitation of motion and pain on motion were specifically considered in determining that the Veteran's disability picture more nearly approximated the level of severity contemplated by a 30 percent rating for a severe foot injury. As limitation of motion and pain on motion are contemplated by and partially served as the basis for his current 30 percent rating, to assign an additional compensable rating for degenerative arthritis based on these factors would constitute pyramiding. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262. Therefore, a further compensable rating for arthritis is not warranted in this case.

In evaluating the Veteran's level of disability for the period from August 28, 2007 forward functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of limitation of motion, pain on movement, stiffness, and difficulty walking and standing, which he is competent to report. Jandreau, 492 F.3d 1372. Both the October 2007 and April 2009 VA examiners also found these limitations to be present, noting severe or profound pain, significant limitations on walking and standing, weakness, antalgic gait, and stiffness. These factors were then directly considered in determining that the Veteran's disability constituted a severe foot injury, and therefore are directly contemplated by the currently assigned 30 percent rating. 38 C.F.R. §§ 4.40, 4.45, 4.59.

Finally, the Board has also generally considered the propriety of a separate, compensable rating for the Veteran's residual scar from his left toe bunionectomy for both periods on appeal. The October 2007 VA examiner noted only a single well-healed surgical scar on the first metatarsal phalangeal joint, with no notations of pain, instability, or disabling effects. The April 2009 VA examiner noted a 4 centimeter linear scar over the same joint, with no notations of pain, instability, or disabling effects. VA and private treatment records are silent for any indication that the Veteran's left foot scar is painful, unstable, deep, or of an area of 144 square inches or more. The Veteran's scar does not affect his head, face or neck, nor is there evidence of any of the characteristics of disfigurement. Therefore, based on the evidence of record, a separate compensable rating for the Veteran's left foot residual scar is not warranted in this case. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating of 30 percent, but no higher, prior to August 28, 2007 is warranted. See Hart, 21 Vet. App. 505. However, the preponderance of the evidence is against a finding that a rating in excess of 30 percent for the period from August 28, 2007 forward is warranted. As such, the benefit-of-the-doubt doctrine is inapplicable as to that period. 38 C.F.R. § 4.3.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Left Wrist Disability

The first Thun element is not satisfied here. The Veteran's service-connected right shoulder disability is manifested by pain, weakness, fatigability, and limitation of motion of the left wrist. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Codes 5214. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional or unusual about the Veteran's left wrist disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular consideration is not warranted in this case.

B. Left Foot Disability

As above, the first Thun element is not met. The Veteran's service-connected left foot disability is manifested by limitation of motion, severe pain, weakness, stiffness, antalgic gait, and limitations on walking and standing. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5284. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is a severe foot injury without actual loss of use of the foot. There is nothing exceptional or unusual about the Veteran's left foot disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.
C. Johnson v. McDonald Considerations

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). In this case, the Veteran is service connected for a left foot disability, a left wrist disability, a left wrist scar, left upper extremity ulnar nerve impairment, and residuals of a left tibia fracture. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability. While the Veteran has indicated dissatisfaction with his current ratings for the left wrist scar in addition to those increased rating issues determined herein, the Veteran's arguments exclusively concern symptomatology directly contemplated by the rating schedule. 

Further, there is no medical evidence indicating that the Veteran's left wrist disability and left foot disability combine or interact either with each other or with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating in excess of 40 percent from August 28, 2007 to June 9, 2008 and from December 1, 2008 forward for a left wrist disability is denied. 

Entitlement to an initial rating of 30 percent, but no higher, prior to August 28, 2007, for a left foot disability is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating in excess of 30 percent from August 28, 2007 forward for a left foot disability is denied.


REMAND

When a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). A notice of disagreement is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. The RO granted service connection for the Veteran's left wrist scar in January 2014. The Veteran's representative then submitted an August 2014 informal hearing presentation indicating that the Veteran's left wrist scar is painful and should be rated as at least 10 percent disabling. As this statement reflects disagreement or dissatisfaction with the assigned rating and was submitted within the appellate period, it constitutes a notice of disagreement with the noncompensable rating. 38 C.F.R. § 20.201.

As a notice of disagreement has been filed within the applicable appellate period, a remand is required for the issuance of an SOC and to provide the Veteran with an opportunity to perfect an appeal as to the issue of an initial compensable rating for a left wrist scar.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issue of entitlement to an initial compensable rating for his service-connected left wrist scar.

Advise the Veteran of the procedural requirements to continue an appeal of these issues. If, and only if, the Veteran files a timely substantive appeal, the issues should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


